DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record Shoobridge (US Publication No. 20070125861) discussed the concept of color barcode wherein data is encoded into colors to a barcode. After all of the data is encoded into the barcode, the barcode is printed onto an object in step 190. FIG. 7 illustrates a methodology for reading the barcode encoded in FIG. 6. Beginning in step 250, the barcode is read by a barcode reader that can understand the barcode symbology and differentiate between colors or shades of gray. In step 260, the barcode reader decodes the color or shades of gray from the encoded data. In step 270, the data encoded that was in the color or shades of gray is stored for later processing (see fig. 2 and fig. 6).
Another close prior art of record Marsico (US Publication No. 20160203352) discussed the concept of using scannable codes to obtain a service, wherein a Question Square QR code 710 is generated, where the question square QR code includes information (e.g., QuestionSquareID) that identifies or can be used to identify the associated surveying entity, the question, and the response option(s) associated with the question (step 4). In this example, a QuestionID value is generated by question square control logic module 208 and incorporated into the question square QR code. It will be appreciated that multiple independent identifiers could be incorporated into the question square QR code, or a single identifier which contains sufficient information to identify the surveying entity, question and response options could also be used (see fig. 7 and pp0149). 
However, singly and/or in combination the prior art references does not teach the at least indicated portion of the claim of a method for the interaction of a user of a social media environment via a mobile device, the method comprising: presenting a profile representation display graphic to each of a plurality of users of a social media environment via a corresponding mobile device, the profile representation graphic having a plurality of user selectable regions, each user selectable region representing a profile question, each profile question having a predetermined set of profile question answers; receiving from each of the plurality of users via a corresponding mobile device a selection of one or more chosen regions of the plurality of user selectable regions; for each of the one or more chosen regions chosen by the corresponding one of the plurality of users, displaying via a corresponding mobile device the corresponding profile question and the corresponding set of profile question answers for the chosen region, each of the profile questions having associated therewith a question color, each of the profile question answers for the corresponding profile question having associated therewith a different shade of the corresponding question color; receiving selections of the displayed profile question answers to profile questions for the one or more chosen regions of each of the plurality of users; for each of the plurality of users, creating in the social media environment a multicolor profile displayable graphic based on the profile representation display graphic and the corresponding user's profile question answers, the multicolor profile displayable graphic including an answer display region corresponding to each of the plurality of user selectable regions of the profile representation display graphic, wherein each of the answer display regions displayed in the multicolor profile displayable graphic that corresponds to the one or more chosen regions for the corresponding user includes the shade of question color corresponding to the selected profile question answer by the corresponding user for the corresponding one or more chosen regions, wherein the multicolor profile displayable graphic and the profile question answers for each of the plurality of users are part of the social media profile of the corresponding user; displaying the multicolor profile displayable graphic corresponding to a first user of the plurality of users to the first user via the first user's mobile device; 16Attorney Docket No. 00040-002USC4identifying in the social media environment a marketing opportunity that is relevant to the first user based on information in the social media profile corresponding to the first user; and providing the marketing opportunity to the first user via the social media environment.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645